DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed April 20, 2022.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated January 21, 2022, page 2, is withdrawn.
Applicant’s arguments in response to the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) (AMENDMENT, pages 10-12) are acknowledged.  In view of Applicant’s amendments to the claims 1, 12 and 16 to remove the limitations “processing unit” and “control unit”, and cancellation of claim 6, thereby removing the limitations “creation unit” and “setting unit”, the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth in the prior Office action, pages 4-5, and the claim rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, pages 5-6, are withdrawn.
Applicant’s arguments (AMENDMENT, pages 12-14) in response to the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action, pages 7-18, have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 102(a)(1) and 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 7-9, 12, 13, 15-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus comprising one or more processors configured to perform the claimed steps, including:
	- receive designation of a target color by a user;
	- specify, based on the designated target color, one or more candidate colors;
	- perform a color conversion process such that, for converting the designated target color to a color selected from the specified one or more candidate colors, the printer prints a predetermined color sample including the specified one or more candidate colors; 
	- perform calibration in response to reception of an instruction for performing the color conversion process from the user.
 	Claims 2, 3, 5 and 7-9 depend from claim 1.
 	Claims 12 and 16, drawn to a method and a non-transitory computer readable storage medium, respectively, similarly recite the allowable subject matter of claim 1.
 	Claims 13 and 15 depend from claim 12, and claims 17 and 19 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677